If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
               revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                         COURT OF APPEALS



In re ESTATE OF LOIS C. WASHINGTON.


CONLY K. CROSSLEY, Personal Representative                      UNPUBLISHED
of the ESTATE OF LOIS C. WASHINGTON, and                        June 25, 2019
ARIEL ELLIS,

            Appellees,

v                                                               No. 337467
                                                                Monroe Probate Court
VERA WASHINGTON,                                                LC No. 2011-000343-DE

            Appellant.


In re LOIS C. WASHINGTON TRUST.


CONLY K. CROSSLEY, Special Fiduciary for
LOIS C. WASHINGTON TRUST,

            Appellee,

v                                                               Nos. 337467
                                                                Monroe Probate Court
VERA WASHINGTON,                                                LC No. 2014-000032-TT

            Appellant.


In re LOIS C. WASHINGTON TRUST.


CONLY K. CROSSLEY, Special Fiduciary for
LOIS C. WASHINGTON TRUST,



                                            -1-
               Appellee,

v                                                                   No. 341187
                                                                    Monroe Probate Court
ARIEL ELLIS,                                                        LC No. 2014-000032-TT

               Appellant.


Before: MURRAY, C.J., and STEPHENS and SHAPIRO, JJ.

PER CURIAM.

        These consolidated appeals involve both the estate and the trust of Lois Washington (“the
decedent”), who died in 2011. She was survived by several children and named her daughter,
appellant Vera Washington (“Vera”), as co-personal representative of her estate and co-trustee of
her trust. In July 2016, the probate court found Vera in contempt for failing to prepare and file
appropriate accountings and inventories for the estate and the trust, and for refusing to sign a
deed transferring certain property back to the estate. Vera had earlier signed a deed transferring
the property to herself, contrary to the terms of the decedent’s trust. In February 2017, the
probate court sentenced Vera to a seven-day jail term for contempt for her refusal to sign the
deed. The court also ordered Vera to serve time in jail until she satisfied her obligation to file
proper accountings and inventories, or the interested parties agreed to waive the filing of those
documents. In Docket No. 337467, Vera now appeals as of right the judgment of contempt,
which was entered in both the estate case and the trust case.

        Appellant Ariel Ellis (“Ariel”) is Vera’s daughter and a beneficiary of the trust. In
Docket No. 341187, Ariel appeals as of right, challenging the probate court’s order approving
the petition of special fiduciary, appellee Conly Crossley, to divide, distribute, and sell some of
the trust property.

        In Docket No. 337467, we vacate Vera’s conviction and fine of criminal contempt for
refusing to sign the deed, but affirm the probate court’s order of civil contempt for failure to
prepare appropriate inventories and accountings. In Docket No. 341187, we affirm the probate
court’s order approving the division, distribution, and sale of trust property.

                                    I. DOCKET NO. 337467

        In Docket No. 337467, Vera challenges the probate court’s order holding her in contempt
for refusing to sign a deed to return real property to the decedent’s trust, and for failing to
prepare and file appropriate inventories and accountings for the periods she served as fiduciary
of the estate and trust. We review a trial court’s issuance of a contempt order for an abuse of
discretion. Porter v Porter, 285 Mich. App. 450, 454; 776 NW2d 377 (2009). Reversal is
warranted only when the trial court’s decision is outside the range of principled outcomes. Id. at
455. The trial court’s factual findings are reviewed for clear error, and any questions of law are
reviewed de novo. Id.; In re Contempt of Henry, 282 Mich. App. 656, 668; 765 NW2d 44 (2009).


                                                -2-
A finding is clearly erroneous when this Court is left with a definite and firm conviction that a
mistake has been made. In re Contempt of Henry, 282 Mich. App. at 669.

                                  A. CRIMINAL CONTEMPT

        After the decedent’s death in 2011, Vera and her sibling, Gregory, were appointed co-
personal representatives of the decedent’s estate. Approximately two years later, they were
removed after questions arose regarding the disposition of many of the estate assets. Ida Jean
Washington-Joy (“Ida Jean”) was named as successor personal representative, but she was
removed approximately a year later and replaced by Conley Crossley, an independent personal
representative. During this time, however, Vera continued to serve as a co-trustee of the
decedent’s trust. The other co-trustee, Gregory, resigned as co-trustee in December 2014. On
February 5, 2015, the probate court suspended Vera as trustee and replaced her with Crossley as
special fiduciary for the trust.

         In 2015, the probate court conducted a lengthy evidentiary hearing to determine which of
two competing versions of the decedent’s trust was controlling. The two trusts differed as to the
disposition of property on Tuttle Hill Road in Milan Township (the “Tuttle Hill property”). The
Tuttle Hill property was a single parcel of land on which there were two residential buildings.
According to the trust offered by Vera, the entire parcel was to be awarded to Vera. According
to the trust offered by Vera’s sibling, Gregory, the residence at 12991 Tuttle Hill was awarded to
Gregory, and the other residence at 12927 Tuttle Hill was awarded to Vera. At the time of the
hearing, Vera, acting as trustee, had already conveyed the entire parcel to herself, individually.
Throughout these proceedings, Vera and Ariel resided at the residence at 12991 Tuttle Hill. The
court resolved the issue in favor of the version of the trust offered by Gregory. Accordingly, it
determined that Vera had wrongfully conveyed the entire parcel to herself.

        The newly appointed special fiduciary, Crossley, determined that the property had to be
surveyed and divided in order to distribute the residences to Vera and Gregory as separate
parcels in accordance with the terms of the trust. In addition, the entire parcel contained other
land that could be partitioned off and sold to benefit other beneficiaries. Before that could be
done, however, it was necessary to clear the title to the property because Vera, in her capacity as
trustee, had previously conveyed the entire parcel to herself, individually. Accordingly, Crossley
requested that Vera convey her interest in the property back to the trust so that the property could
be distributed in accordance with the terms of the trust.

       In July 2016, the probate court ordered Vera to sign a deed that Crossley had prepared
conveying her interest in the Tuttle Hill property to the trust. When Vera refused to sign the
deed, the court found her in contempt. The court delayed imposing any sanction for her
contempt in order to provide her an opportunity to purge the contempt by signing the deed.
Alternatively, the court considered entering its own order to void the earlier deed conveying the
property to Vera.

       Vera refused to sign a deed to return the Tuttle Hill property to the trust, but in September
2016, the probate court entered an order voiding Vera’s improperly conveyed interest in the
property. Later, however, in February 2017, the probate court sentenced Vera to a seven-day jail
term for criminal contempt for her refusal to execute a deed as ordered by the court.

                                                -3-
       On appeal, Vera now argues that she did not receive proper notice that she was facing a
charge of criminal contempt for refusing to sign the deed and that it was improper to convict her
of criminal contempt because, by the time she was sentenced, the contempt had been purged by
the court’s order voiding the original deed. We agree.

        Because the probate court found that Vera committed a direct act of contempt by refusing
to sign the deed, the court could have summarily found her guilty of contempt without prior
notice of the charge. MCL 600.1711(1) provides:

              When any contempt is committed in the immediate view and presence of
       the court, the court may punish it summarily by fine, or imprisonment, or both.

Summary conviction and punishment for contempt occurring in the court’s presence and view
accords due process of law. In re Contempt of Warriner, 113 Mich. App. 549, 554-555; 317
NW2d 681 (1982), remanded on other grounds 417 Mich. 1100.26, 338 NW2d 888 (1983).

        For criminal contempt, “a willful disregard or disobedience of a court order must be
clearly and unequivocally shown . . . and must be proven beyond a reasonable doubt.”
DeGeorge v Warheit, 276 Mich. App. 587, 592; 741 NW2d 384 (2007). There must be proof that
the person acted culpably or in “ ‘willful disregard or disobedience of the authority or orders of
the court.’ ” People v Little, 115 Mich. App. 662, 665; 321 NW2d 763 (1982) quoting People v
Kurz, 35 Mich. App. 643, 652; 192 NW2d 594 (1971). See also MCL 600.1701(g).

        Under MCL 600.1711(1), the court was authorized to summarily punish Vera when she
refused to sign the deed to transfer property back to the trust, contrary to the court’s order to do
so. The probate court ruled that Vera had engaged in self-dealing, ordered her to execute a deed
in favor of the trust, and she refused repeatedly to do so. That was an act committed in the
probate court’s immediate view and presence, which the court was authorized to summarily
punish.

        However, the probate court did not immediately punish Vera, but instead gave her an
opportunity to purge the contempt. A court is permitted to impose punishment summarily for a
contemptuous act committed in the court’s presence because immediate corrective action is
necessary. “[T]he contempt power is to be exercised with great restraint . . . and a court should
use the least possible sanction adequate to achieve the proper end sought[.]” In the Matter of
Hague, 412 Mich. 532, 559; 315 NW2d 524 (1982). Thus, if the contemptuous act requires a
summary response by the court, the need for immediate punishment should be apparent.
Deferring summary punishment for contempt is regarded with disfavor. See In re Contempt of
Scharg, 207 Mich. App. 438, 439; 525 NW2d 479 (1994); Kurz, 35 Mich. App. at 656-661. In this
case, the probate court found no immediate need to punish Vera, but rather gave her a means to
purge the contempt.

       Although the probate court may have intended to criminally punish Vera for not
following the court’s directive to sign the deed, the court provided a way for Vera to purge the
contempt by signing the deed before September 19, 2016. Because the court provided a way for
Vera to purge the contempt, this became a civil contempt.

       MCL 600.1715 provides:
                                                -4-
               (1) Except as otherwise provided by law, punishment for contempt may be
       a fine of not more than $7,500.00, or imprisonment which, except in those cases
       where the commitment is for the omission to perform an act or duty which is still
       within the power of the person to perform shall not exceed 93 days, or both, in the
       discretion of the court. The court may place an individual who is guilty of
       criminal contempt on probation in the manner provided for persons guilty of a
       misdemeanor as provided in chapter XI of the code of criminal procedure, 1927
PA 175, MCL 771.1 to 771.14a.

                (2) If the contempt consists of the omission to perform some act or duty
       that is still within the power of the person to perform, the imprisonment shall be
       terminated when the person performs the act or duty or no longer has the power to
       perform the act or duty, which shall be specified in the order of commitment, and
       pays the fine, costs, and expenses of the proceedings, which shall be specified in
       the order of commitment.

        Civil contempt involves the court’s use of power to coerce compliance with a present or
future obligation or to compensate the complainant. Porter, 285 Mich. App. at 455-456. Criminal
contempt, whether it is direct or indirect, serves the purpose of punishing the contemnor for past
conduct that affronts the court’s dignity. Id. at 455. A court exercising criminal contempt
powers is not attempting to force compliance with its order and, therefore, it is impossible to
purge this sort of contempt by acting in a certain manner. In re Contempt of Auto Club Ins
Ass’n, 243 Mich. App. 697, 713; 624 NW2d 443 (2000).

        In July 2016, although the probate court may have had the authority to convict Vera of
criminal contempt for her refusal to sign the deed, its order was intended to coerce Vera into
compliance. The court stated in its July 26, 2016 order that it found Vera “to be in direct
criminal contempt,” but the order also provided that Vera could purge that contempt by signing
the deed before September 19, 2016. Thus, the court’s finding of contempt was for civil
contempt. Therefore, the probate court erred by sentencing Vera in February 2017 as if she had
been found guilty of criminal contempt. Furthermore, by that time, the court had resolved the
issue of the deed by entering an order voiding the original deed signed by Vera. That ended any
contempt by Vera because there was nothing more to coerce by the time of sentencing. See In re
Contempt of Rochlin, 186 Mich. App. 639, 647-648; 465 NW2d 388 (1990); MCL 600.1715(2).

        As Vera argues, any authority that the probate court had to jail her ended when the basis
for the contempt charge was purged. In In re Contempt of Rapanos, 143 Mich. App. 483, 496-
497; 372 NW2d 598 (1985), this Court explained:

       Another test of whether contempt is civil or criminal involves consideration of the
       subsequent conduct: the “after-the-fact determination”. Hence, where an
       individual’s conduct has altered the status quo so that it cannot be restored or the
       relief intended has become impossible, there is criminal contempt; yet, where the
       individuals’ [sic] noncompliance with the court order is such that the status quo
       can be restored and it is still possible to grant the relief originally sought, there is
       civil contempt. [Citations omitted.]


                                                 -5-
       Under MCL 600.1715(2), any authority the probate court had to jail Vera for her
contempt in refusing to sign the deed ended with the court’s order voiding the offending
instrument. Accordingly, we vacate Vera’s conviction of criminal contempt and the associated
$1,000 fine. In light of our decision, it is unnecessary to address Vera’s remaining issues
regarding that conviction.




                                     B. CIVIL CONTEMPT

       After Crossley was appointed special fiduciary, the probate court ordered Vera to file
appropriate inventories and accountings for the periods that she served as personal representative
and trustee. When she failed to do so as ordered, the court found her in civil contempt. Vera
appeals that decision.

        One may be held in civil contempt for failing to comply with a court’s order, without a
finding that there was willful disobedience. Arbor Farms, LLC v GeoStar Corp, 305 Mich. App.
374, 386-387; 853 NW2d 421 (2014); Davis v City of Detroit Fin Review Team, 296 Mich. App.
568, 625; 821 NW2d 896 (2012). Contempt committed outside the presence of the court is
indirect contempt of court and may be found only after proof of the facts charged is made by
affidavit or other method and an opportunity has been given to defend. MCL 600.1711(2); In re
Contempt of Henry, 282 Mich. App. at 675. Indirect contempt of court may only be punished in
conformance with statute, MCL 600.1711(2), court rule, MCR 3.606, and due process. In re
Contempt of Auto Club Ins Ass'n, 243 Mich. App. at 713.

         The record reveals a long history of the probate court’s efforts to have Vera file proper
accountings and inventories for the time periods she served as trustee and personal
representative. While Vera attempted to file documents that she claimed were proper
accountings and inventories, they were merely packages of documents that did not meet the
requirements of an accounting or inventory, they did not cover the appropriate periods that she
served as a fiduciary, and they did not distinguish between trust and estate assets. The filings did
not enable Crossley to fulfill his fiduciary obligation to marshal an account for assets of the
estate or, later, the trust. While Vera argues that she could not be held in contempt because there
are no actual standards for how an accounting should be prepared, Vera had a duty to maintain
an inventory of the estate’s assets and to account for their disposition. Vera was repeatedly told
that she had failed to account for the entire time where she was trustee. Further, the court
recognized that Vera might have difficulty understanding the proper form of an accounting or
inventory, so it directed Vera to meet with Crossley and her own attorneys to attempt to rectify
the accounting deficiencies so that Crossley could determine what happened to certain assets. It
was explained to Vera that if she did not meet with Crossley and her attorneys as ordered by the
court, she could go to jail for contempt. She failed to attend these meetings as ordered. At the
time of sentencing, Vera argued that she had prepared the accountings on her own as ordered, but
her filings were grossly deficient and the court explained that it had required her to meet with the
others to resolve these deficiencies. The court held an evidentiary hearing where Vera had
counsel present prior to finding her in contempt. The court did not hold Vera in contempt

                                                -6-
because of some minor deficiencies in her paperwork, but because of her persistent refusal to
account for the status of assets that she had control over as fiduciary of the estate and trust, or to
cooperate with her successor to determine the scope and status of the estate’s assets. The probate
court did not clearly err or abuse its discretion by holding Vera in civil contempt. Vera’s refusal
to attend the meetings as directed by the court left numerous questions about the status of estate
assets that were not addressed in the documents that Vera had previously filed.1

        Vera argues that the probate court’s contempt order was invalid because it did not
identify an act or duty that she alone could perform to avoid incarceration.

       Vera correctly observes that an order of civil contempt must specify the act or duty that
must be performed to terminate an order of incarceration. MCL 600.1715(2) provides:

               If the contempt consists of the omission to perform some act or duty that is
       still within the power of the person to perform, the imprisonment shall be
       terminated when the person performs the act or duty or no longer has the power to
       perform the act or duty, which shall be specified in the order of commitment, and
       pays the fine, costs, and expenses of the proceedings, which shall be specified in
       the order of commitment.

The court gave Vera two options to purge the contempt:

              Option A: There shall be filed with the Court complete and accurate trust
       and estate corrected inventories and accountings, approved and signed by Vera
       Washington’s counsel and attorney Conly Crossley.

              Option B: Alternatively, Vera Washington through counsel, should
       prepare and secure the interested parties’ signatures on a stipulation that preparing
       complete and accurate trust and estate corrected inventories and accountings is
       impossible and that all parties waive said filings so that the case may move
       forward.

         In this case, it was within Vera’s power to prepare the prescribed accountings and
inventories to be submitted to Crossley for her approval. Indeed, Vera’s attorneys and Crossley
had already prepared proposed accountings through their own meetings that Vera failed to
attend. Although Vera argues that she lacked the ability to comply with this requirement because
it was conditioned on Crossley approving and signing the accountings, Vera never complied with
the initial requirement that she submit “complete and accurate trust and corrected inventories and
accountings,” which she clearly had the ability to do, and she would not cooperate with Crossley
to address any deficiencies in the documents that Crossley had compiled from the limited


1
  Vera identifies certain inaccuracies in the court’s statements and orders, mostly pertaining to
dates of various events, and argues that the probate court’s decision to hold her in contempt was
based on inaccurate information. None of these alleged inaccuracies were a basis for the court’s
finding of contempt. Accordingly, they are harmless. MCR 2.613(A).


                                                 -7-
information available. The documents that Vera did submit were not in the form of an
accounting or inventory, did not they cover the entire period in which she served as fiduciary,
and did not distinguish between estate and trust assets. Alternatively, Vera could obtain waivers
from other interested parties to waive her filing of the accountings and inventories so that the
estate could be wrapped up.

        Vera complains that the probate court improperly sought to coerce her to sign proposed
accountings and inventories, prepared by Crossley and Vera’s own attorneys that were
incomplete and inaccurate. We disagree. The court did not attempt to coerce Vera to sign
inaccurate filings. Instead, it properly recognized that she had a duty to file accurate accountings
and inventories, and it sought to compel her to file those documents or cooperate with Crossley
and her attorneys to enable them to determine the status of the estate’s and trust’s assets for the
purpose of preparing the necessary accountings and inventories. To the extent that Vera believed
that the proposed accountings and inventories prepared by the others were incomplete and
inaccurate, she still had a duty to cooperate with them to make the necessary corrections to fulfill
her fiduciary obligations.

        In sum, the probate court did not err by holding Vera in civil contempt for not complying
with the court’s orders to file appropriate accountings and inventories, or to cooperate with the
special fiduciary to enable appropriate accountings and inventories to be prepared and filed.

                                    II. DOCKET NO. 341187

                                       A. DUE PROCESS

        The Tuttle Hill property consisted of one larger parcel that included two separate
residential homes. The decedent’s trust awarded different portions of the property to different
beneficiaries. While this matter was pending, Ariel and Vera had been residing at the residence
that was to be awarded to Gregory under the decedent’s trust. Because the decedent had
awarded different portions of the property to different beneficiaries, Crossley filed a petition to
divide the property into smaller parcels and distribute them in accordance with the terms of the
decedent’s trust. In Docket No. 341187, Ariel argues that the probate court erred by approving
Crossley’s petition to divide, distribute, and sell the Tuttle Hill property without affording her
due process. We disagree.

        Preliminarily, we note that Ariel raises several claims that exceed the scope of this
appeal. “With respect to probate cases, this Court has jurisdiction of an appeal of right from ‘[a]
judgment or order . . . from which appeal of right to the Court of Appeals has been established by
law or court rule.’ ” In re Beatrice Rottenberg Living Trust, 300 Mich. App. 339, 353; 833 NW2d
384 (2013), quoting MCR 7.203(A)(2). MCR 5.801 provides that appeals by right to this Court
are limited to final orders of the probate court, and MCR 5.801(A) defines those orders that
qualify as final orders. Ariel filed a claim of appeal only from the probate court’s order
approving Crossley’s petition to divide, distribute, and sell the Tuttle Hill property. On appeal,
however, Ariel raises issues related to the probate court’s approval of Crossley’s second account
as fiduciary and award of fiduciary fees. These additional matters were decided by separate
orders, each of which qualified as a final order under MCR 5.801(A)(2)(x) (defining a final order
as an order “allowing or disallowing an account, fees, or administration expenses”). Ariel did

                                                -8-
not file a claim of appeal from these separate orders. Because this appeal is limited to the order
dividing and distributing the Tuttle Hill property, this Court does not have jurisdiction to review
Ariel’s claims involving Crossley’s second account and the award of fiduciary fees.

        With regard to the order properly before this Court, Ariel argues that her right to
procedural due process was violated because she did not receive timely notice of the October 31,
2017 hearing at which the probate court considered Crossley’s petition to divide, distribute, and
sell the Tuttle Hill property. We disagree. “Whether a party has been afforded due process is a
question of law, subject to review de novo.” In re Contempt of Henry, 282 Mich. App. at 668.
Whether a party received sufficient notice to satisfy due process is a legal question that is also
reviewed de novo. In re Baldwin Trust, 274 Mich. App. 387, 396; 733 NW2d 419 (2007), aff’d
480 Mich. 915 (2007).

        As this Court observed in In re TK, 306 Mich. App. 698, 706; 859 NW2d 208 (2014),
“[p]rocedural due process requires notice and a meaningful opportunity to be heard before an
impartial decision-maker.” Ariel complains that she did not receive proper notice of the October
31, 2017 hearing at which the probate court considered Crossley’s petition to divide, distribute,
and sell the Tuttle Hill property, and that she was unable to attend that hearing to raise her
objections. Regardless of whether Ariel had proper notice of that hearing, the record shows that
the probate court only conditionally granted Crossley’s petition at that time, subject to any
objections Ariel might have brought. The court protected Ariel’s right to due process by
delaying a final decision on Crossley’s petition until November 14, 2017, to afford Ariel an
opportunity to appear before the court at that time and raise any objections to the petition. When
Ariel did not timely appear on that date, the court granted the petition.

        The probate court’s October 27, 2017 order denying Ariel’s motion to adjourn the
October 31 hearing provided her with notice that she could raise objections at a hearing
scheduled for November 14, 2017. Because the court only conditionally granted Crossley’s
petition, subject to any objections by Ariel, this procedure afforded Ariel with a meaningful
opportunity to be heard. Ariel was also aware that the November 14 hearing was scheduled to
commence at 9:00 a.m. because that time was set at the hearing on September 6, 2017, and it was
also included in the court’s September 6, 2017 order, which was served on Ariel. Indeed, Ariel
does not claim that she did not have notice that the November 14 hearing was scheduled to begin
at 9:00 a.m. Despite this notice and an opportunity to be heard, Ariel failed to timely appear for
the hearing. By not timely appearing, Ariel waived any objections. Accordingly, Ariel’s right to
procedural due process was not violated.

        Further, the probate court did not err by approving Crossley’s petition to divide,
distribute, and sell the Tuttle Hill property. Division of the property was necessary because the
decedent had awarded different portions to different beneficiaries. Crossley investigated how
she could best fulfill the decedent’s wishes to divide the Tuttle Hill parcel to award the separate
residences to Vera and Gregory, consistent with the decedent’s wishes. It appears that Ariel
objected to Crossley’s proposal to sell a narrow landlocked portion of property to Walter
Washington, who owned an adjoining parcel. However, township approval was needed to divide
the property, and the township would not approve any division that would leave a portion of the
property landlocked. The probate court approved Crossley’s proposed division and distribution


                                                -9-
because it was consistent with the decedent’s intent and it satisfied the township’s requirements
for approval of any division. Accordingly, we find no error.



                            B. SUBJECT-MATTER JURISDICTION

       Ariel also argues that the probate court lacked subject-matter jurisdiction to decide this
matter. We disagree. Issues involving subject-matter jurisdiction may be raised at any time,
even on appeal. Maxwell v Dep’t of Environmental Quality, 264 Mich. App. 567, 574; 692 NW2d
68 (2004). “ ‘Whether the trial court had subject-matter jurisdiction is a question of law that this
Court reviews de novo.’ ” Bank v Mich Ed Ass’n-NEA, 315 Mich. App. 496, 499; 892 NW2d 1
(2016) (citation omitted).

        Subject-matter jurisdiction is the power of the court to decide the type of case—not the
particular case before it. Bowie v Arder, 441 Mich. 23, 39; 490 NW2d 568 (1992). “The probate
court . . . is a court of limited jurisdiction, deriving all of its power from statutes.” Manning v
Amerman, 229 Mich. App. 608, 611; 582 NW2d 539 (1998). Under MCL 600.841(1)(a), the
probate court has jurisdiction and power as conferred upon it under the Estates and Protected
Individuals Code (EPIC), MCL 700.1101 et seq. The trust case was initiated in 2014 when
Gregory registered the trust and filed a petition to distribute property to him in accordance with
the terms of the trust. The EPIC governs the application of a trust in Michigan. In re Stillwell
Trust, 299 Mich. App. 289, 294; 829 NW2d 353 (2012).

        MCL 700.1302 provides that the probate court “has exclusive legal and equitable
jurisdiction” over the following matters:

              (b) A proceeding that concerns the validity, internal affairs, or settlement
       of a trust; the administration, distribution, modification, reformation, or
       termination of a trust; or the declaration of rights that involve a trust, trustee, or
       trust beneficiary, including, but not limited to, proceedings to do all of the
       following:

               (i) Appoint or remove a trustee.

               (ii) Review the fees of a trustee.

               (iii) Require, hear, and settle interim or final accounts.

               (iv) Ascertain beneficiaries.

                (v) Determine a question that arises in the administration or distribution of
       a trust, including a question of construction of a will or trust.

              (vi) Instruct a trustee and determine relative to a trustee the existence or
       nonexistence of an immunity, power, privilege, duty, or right. . . .



                                                -10-
Thus, the probate court has jurisdiction over proceedings involving the distribution of a trust and
the declaration of rights that involve a trust or trust beneficiary.

        The Tuttle Hill property was an asset of the decedent’s trust. As special fiduciary,
Crossley was responsible for administering the trust and distributing that asset in accordance
with the decedent’s intent. The decedent awarded separate parcels of the Tuttle Hill property to
different beneficiaries, so it was necessary to divide that property in order to distribute it in
accordance with the decedent’s intent. Because Crossley’s petition pertained to the distribution
of a trust asset and sought approval for the property’s division to best accomplish the decedent’s
intent to distribute different parcels to different beneficiaries, the probate court had jurisdiction to
decide the matter. Although Ariel argues that the probate court did not have jurisdiction to
decide any matters regarding the occupancy of 12991 Tuttle Hill Road because that was an issue
that only a district court had jurisdiction to decide, the probate court did not decide any issues
involving occupancy in the October 31, 2017 order that is the subject of this appeal.
Accordingly, we reject Ariel’s challenge to the probate court’s jurisdiction over this matter.

        In Docket No. 337467, we vacate Vera Washington’s criminal contempt conviction and
$1,000 fine, but affirm the probate court’s order of civil contempt. In Docket No. 341187, we
affirm the probate court’s order approving the division, distribution, and sale of the Tuttle Hill
property.



                                                               /s/ Christopher M. Murray
                                                               /s/ Cynthia Diane Stephens
                                                               /s/ Douglas B. Shapiro




                                                 -11-